Citation Nr: 0628773	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  97-32 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1964 to February 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 1997 
rating decision of the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was previously before the Board in September 1999, 
May 2003, and July 2004, when it was remanded for further 
development of the evidence and to satisfy due process 
requirements.  In August 2003, a Travel Board hearing was 
held before the undersigned.  A transcript of the hearing is 
of record.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran's peripheral neuropathy is reasonably shown 
to be related to herbicide exposure in Vietnam.


CONCLUSION OF LAW

Service connection for peripheral neuropathy is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi,  16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Since the determination below constitutes a full grant of the 
claim being addressed, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
content or timing is harmless.  

B.	Factual Background

DD Form 214 shows the veteran received the Vietnam Service 
Medal, Vietnam Campaign Medal, and the National Defense 
Service Medal.

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to 
peripheral neuropathy.  Notations in March 1966 and October 
1966 report a severe foot infection that caused right leg 
cellulitis with groin lymph node involvement that resulted in 
hospitalization.  Upon separation examination, the veteran 
reported his health was good except for his back trouble and 
clinical examination found minor back pain.  

Generally, October 1982 to September 2003 VA and private 
treatment records report continuous complaints and treatment 
for numbness and aching in the lower extremities, originally 
limited to the right lower extremity.  Recent treatment 
records have noted numbness in the left lower extremity as 
well.  The veteran has been treated several times for falls 
that resulted from lower extremity numbness.  These falls 
include, but are not limited to, a fall in September 1996, 
when the veteran's legs gave out and he fell into a fire, 
sustaining burns on both hands, and a fall in October 1996, 
when his right leg gave out and he fell down ten to twelve 
steps.  

A November 1982 VA neurosurgery examination found normal 
motor skills, but a sensory level on the right only at T11 to 
pin prick and light touch with decreased vibration sense and 
proprioception in the right lower extremity.

May 1985 VA treatment records report the veteran provided a 
history of developing numbness and aching in his right leg 
about six years previously.  He stated the numbness would 
occur when sitting and with movement and that his leg would 
give way when he walked.  Sensory examination revealed 
"decreased light touch and pin prick in the right leg from 
the umbilicus to the toes over the whole right leg, right 
buttock up to the right side of the anus."  Additionally, 
there was decreased vibration sense and proprioception in the 
right leg.  A thoracolumbar myelogram showed "no objective 
evidence of any discrete neurologic abnormality."  The 
diagnosis was "right lower extremity sensory loss of 
undetermined etiology."

May 1988 private treatment records from Raleigh Community 
Hospital show the veteran had a total myelogram.  The 
discharge diagnosis was "low back pain and numbness in the 
right leg since 1985, probably secondary to claudication."

November 1991 private treatment records from Dr. G. M. B. 
report that nerve conduction studies showed "borderline 
prolonged F-waves in his legs."  These results suggested a 
"borderline subtle peripheral neuropathy", with no evidence 
of any on-going radiculopathy.  

September 1992 private treatment records note the veteran 
twisted his right knee at work.  

An October 1992 VA arthrogram revealed a medial meniscal 
tear.  The veteran subsequently underwent right knee surgery.

In a July 1994 application for Social Security Administration 
(SSA) benefits, the veteran reported he had poor circulation 
in his legs since 1980 and that extensive walking, bending, 
and sitting caused them to become numb.  [SSA benefits were 
granted in July 1995 based on disabilities unrelated to 
peripheral neuropathy.]

A March 1995 letter from private treatment doctor E. P. L. 
(in conjunction with the veteran's claim for SSA benefits), 
noted he most recently saw the veteran in December 1994, when 
he treated him for "persistent leg pain with question of 
some peripheral neuropathy and headache, probably due to 
cervical arthritis."

On November 1995 VA Agent Orange examination, the veteran 
reported having numbness in both legs after sitting for more 
than five minutes; having to shake his legs upon standing to 
relieve the numbness; having difficulty straightening up from 
bending or sitting position; having his knees give way after 
he walks about a mile; and that his legs hurt all the time.  
Examination revealed that vibratory sense was impaired on the 
right lower extremity, while position touch was impaired 
bilaterally.  Straight leg raising was to 60 degrees on the 
right and 75 degrees on the left.  Motor power and deep 
tendon reflexes were normal.  The examiner did not provide an 
etiology opinion for the veteran's conditions or note whether 
any were related to Agent Orange exposure.

On September 1996 VA neurology consult, Dr. E. V. S. assessed 
the veteran as having "sensory neuropathy with no obvious 
cause."  He advised the veteran "to think about the 
possibility of environmental toxins" that might be causing 
the neuropathy.

At the August 2003 hearing, the veteran's representative 
stated the veteran had told him he has been complaining about 
numbness in his legs since 1969, when his parents took him to 
the VA medical center in Fayetteville after his legs gave out 
on him.  The veteran testified that he has no feeling in the 
bottom of his feet, so he has to look where he is stepping 
before he puts his foot down to make sure he does not step on 
something that would cause him to lose his balance.  He said 
he had an Agent Orange examination in 1994 or 1995 at which 
time he was told he might have been in contact with Agent 
Orange in Vietnam and that had caused some of his lower 
extremity nerve problems. 

On April 2005 VA examination, the veteran reported an 
incident in the 1970s where he was unable to move his legs.  
His parents brought him to the VA where he was treated and 
subsequently got better.  He continued to have intermittent 
leg pain and later noticed he was falling because his legs 
were giving out.  He noted that he does not have feeling in 
his feet; if he were to step on a nail he would not feel it; 
and he cannot stand or walk for very long without having his 
legs go out.  The examiner noted the veteran's lower 
extremity numbness was a constant problem:  "He does not 
sense where his feet are and therefore he falls from missing 
the floor.  Standing or walking for any length of time or 
distance will cause pain in his lower leg."  She noted the 
sciatic nerve and its branches into the lower leg were 
involved.  Examination revealed full power and normal tone in 
all limbs except the right lower extremity had 4/5 quad 
strength and right quad muscle wasting was present.  Lower 
limbs did not have "proper proprioception or sensation in 
the right . . . to the knee and in the left . . . to 4 inches 
below the knee."  The examiner noted the diagnosis was 
unclear because no diagnostic studies had been completed.  
She said it could have been lumbar radiculopathy with 
stenosis, neuropathy bilateral lower extremity, or a B-12 
deficiency.  In providing the following opinion, she noted 
she did not review the veteran's claims file and that an MRI 
and nerve conduction studies (NCS) needed to be completed 
before a conclusive opinion could be provided:

I did find a B-12 deficiency that may be playing 
a small part of his numbness and neuropathy, but 
it is not contributing to his loss of muscle mass 
in the right quadriceps.  Of course radiculopathy 
does not move up and he may well be having two or 
three things happening at the same time.  He is 
also symptomatic on both extremities.

An October 2005 addendum to the April 2005 VA examination 
reports the veteran recently underwent NCS and had a lumbar 
spine x-ray.  The examiner reviewed the entire claims file 
before providing an opinion and noted the veteran's treatment 
during service for a foot infection along with his post-
service treatment for neuropathy.  Lumbar spine x-rays 
revealed an essentially normal study with a few small 
degenerative spurs anteriorly.  The interpreting radiologist 
noted these results suggested the neuropathy was not caused 
by radiculopathy.  NCS revealed sensory readings that were 
"mildly off", but the exam was read as normal.  Physical 
examination revealed absent bilateral Achilles reflexes and a 
cross over of the left patellar reflex, which were abnormal 
findings.  There was diminished sensation to monofilament and 
cold to below the patella bilaterally.  The sensation deficit 
had increased in the left leg and the reflexes were more 
hyper-responsive than at the April 2005 VA examination, but 
no other changes were present.  The diagnoses were sensory 
neuropathy of the lower extremities, neuralgia, neuritis, and 
B-12 deficiency.  The examiner concluded that it "is at 
least as likely as not that the neuropathy was related to 
Agent Orange exposure."  She provided the following 
rationale for her opinion:

1. The x-ray reports and the C-file information 
do not support spinal stenosis causing bilateral 
lumbar radiculopathy.  None of the NCS support a 
motor neuropathy or suggestion of radiculopathy.  
Radiculopathies do not travel up.  2. There was 
no evidence of a B-12 or other causative factor 
in Dr. [E. V. S.'s] work-up.  He mentioned he was 
evaluating for all the usually and customary 
causative agents in his consult.  He did not find 
anything amiss.  The fact I found a mild B-12 
deficiency now is more likely than not related to 
the neuropathy. . . .  It is well known that 
Dioxin is stored in fat cells and therefore has 
the capability to do damage over time as well as 
attack early on such as with skin ailments like 
chloracne. 

The examiner also based her opinion on her review of several 
studies regarding herbicide/ dioxin exposure.  She 
specifically noted three industrial dioxin accidents where a 
significant portion of exposed workers suffered from 
peripheral neuropathies.  Additionally, she cited studies 
noting that dioxin accumulates in fat cells and is 
"virtually indestructible in most environments, and is 
excreted by the body extremely slowly."  She also stated 
that a study, being completed by the University of Michigan, 
regarding a dioxin spill in the Tittabawassee River flood 
plain includes neurological effects as one of its 
parameters.

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease, including acute and 
subacute peripheral neuropathy, manifested to a degree of 10 
percent or more (within a year of the last exposure to an 
herbicide agent during service for acute and subacute 
peripheral neuropathy), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. §§ 1112, 
1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  Veterans who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

Acute or subacute peripheral neuropathy is defined by 
regulation as:  Transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See Note 2 
following 38 C.F.R. § 3.309(e).  The record does not contain 
evidence that shows the veteran's peripheral neuropathy fits 
this definition.  As peripheral neuropathy other than acute 
or subacute is not among the listed diseases associated with 
Agent Orange exposure, the presumptive provisions of 
38 U.S.C.A. § 1116 do not apply.  

However, the United States Court of Appeals for the Federal 
Circuit has held that when a claimed disorder is not included 
as a presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
service connection may still be shown by competent and 
probative evidence that the veteran's peripheral neuropathy 
is somehow related to service (including to Agent Orange 
exposure therein).  See id.  

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the evidence supports a finding that the veteran's 
peripheral neuropathy is related to herbicide exposure during 
service.  Significantly, it is presumed based on his service 
in Vietnam (and is not in question) that he was exposed to 
herbicides, i.e., Agent Orange, in service.  He has a current 
diagnosis of sensory/peripheral neuropathy of the lower 
extremities.  Finally, the October 2005 VA examiner concluded 
that "it is at least as likely as not that the neuropathy 
was related to Agent Orange exposure."  In reaching this 
conclusion, the VA examiner completely reviewed the claims 
file, examined the veteran twice, reviewed interpretations of 
recent NCS and lumbar spine x-rays, ruled out other potential 
causes of peripheral neuropathy, including radiculopathy and 
a B-12 deficiency, and reviewed medical research regarding 
the health effects of herbicide exposure.  

Notably, in concluding that the veteran had "sensory 
neuropathy with no obvious cause", Dr. E. V. S. stated that 
environmental toxins might have caused his neuropathy.  While 
his opinion lacks substantial probative value as he did not 
discuss Agent Orange as a potential environmental toxin, it 
does tend to support the VA examiner's conclusion that it was 
the environmental toxin of Agent Orange that caused the 
veteran's peripheral neuropathy.

Other diagnoses that contain etiology opinions include the 
March 1995 letter from Dr. E. P. L. that states the veteran 
had "some peripheral neuropathy and headache, probably due 
to cervical arthritis."  This opinion is unclear as to 
whether Dr. E. P. L. is relating both the headaches and the 
peripheral neuropathy to cervical arthritis or if he is just 
relating the headaches to cervical arthritis.  Additionally, 
a May 1988 private treatment record diagnoses the veteran 
with numbness in the right leg, noting that it is "probably 
secondary to claudication."  Bare conclusions, even those 
reached by medical professionals, are not probative without 
factual predicates in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).  Neither 
opinion discusses alternative causes for the neuropathy, 
including Agent Orange exposure, or provides rationales for 
the etiology conclusions; thus, their opinions do not have 
substantial probative value.

The October 2005 VA examiner opinion must be given the 
greatest probative weight, as it reflects a familiarity with 
the veteran's medical history, is supported by detailed 
findings and research, and provides a complete explanation of 
the rationale for the opinion given.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).  Thus, the evidence shows the veteran 
has a current diagnosis of sensory/peripheral neuropathy, 
that he was exposed to herbicides during service, and that 
his current neuropathy is related to such herbicide exposure.  
Resolving reasonable doubt in his favor, the Board concludes 
that service connection for peripheral neuropathy is 
warranted.


ORDER

Service connection for peripheral neuropathy is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


